 UNITED INDUSTRIAL WORKERS OF NORTH AMERICAUnited Industrial Workers ofNorth America,AnchorageLongshore Unit,affiliated with Seafarers'InternationalUnion of North America,AFL-CIOandAlbin Steve-dore Companyand InternationalUnionofOperatingEngineers,Local,302, AFL-CIO. Case 19-CD-149May 21, 1970By MEMBERSFANNING,BROWN, ANDJENKINSDECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Nation-alLabor Relations Act, as amended, following a Section8(b)(4)(i) and (ii)(D) charge filed on June 26, 1969, byAlbin Stevedore Company.' The charge alleged thaton or about June 22, 1969, United Industrial Workersof North America, Anchorage Longshore Unit, affiliatedwith Seafarers' International Union of North America,AFL-CIO,' caused a work stoppage, by the Employer'semployees to force or requireassignmentof the workof operating whirly cranes at the Anchorage City Dock,Anchorage, Alaska, to members of the Seafarers ratherthan to members of International Union of OperatingEngineers, Local 302, AFL-CIO.3A hearing was held at Anchorage, Alaska, on August21and 22, 1969, before Hearing Officer Eugene R.Nielson.4 All parties appeared at the hearing and allwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to produce evidencebearing on the issues. Thereafter, the Seafarers andthe Operating Engineers filed briefs in support of theirpositions.'Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds them free from prejudicialerror. They are hereby affirmed. Upon the entire recordin this case, the National Labor Relations Board makesthe followingfindings:'Hereinafter referred to as Albin orEmployer.'Hereinafter referred to as the SeafarersInternationalUnion of OperatingEngineers,Local 302, AFL-CIO(hereinafter referred to as the Operating Engineers), was permittedto intervene and participate in the hearing"At the outset of the hearing,theEmployer stated it wished towithdraw the charge A recess was granted to allow the presentationof this request to the Regional Director for Region19TheRegionalDirector refused to approve the withdrawal noting that,inview ofthe Seafarers'opposition to the request,the parties had not settledthe dispute among themselves nor had they agreed to permit an outsidebody to resolveitThe Employertook no exception to the denialof its requestSThe Seafarers also filed a motion to correct the official transcriptin certainminor respects,togetherwith affidavitsof service on thepartiesIn the absence of opposition thereto,the Seafarers'motionwas granted on November 4, 19696331.THE BUSINESS OF THE EJ4PLOYERAlbin Stevedore Company is a State of Washingtoncorporation engaged at the Port of Anchorage, Alaska,in selling loading and unloading services to shippingcompanies. During its last fiscal year, Albin sold theseservices valued in excess of $50,000 to Sea-Land FreightService, Inc. and other water carriers engaged in shippingcargo from points, outside the State of Alaska directlyto the Anchorage City Dock and from the dock directlyto points outside the State. The parties stipulated, andwe find, that the Employer is engaged in commercewithin the meaning of Section 2(6, and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction hereinII.THE LABOR ORGANIZATIONS INVOLVEDThe parties have stipulated,and we find,that UnitedIndustrialWorkers of North America,Anchorage Long-shore Unit,affiliatedwith Seafarers' International Unionof North, America,AFL-CIO,and International Unionof Operating Engineers,Local 302,AFL-CIO,are labororganizationswithin the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. Background and Facts of the DisputeSince early May 1964, Albin has performed stevedor-ing services with its own personnel for shipping compa-nies in the State of Alaska. During a portion of thistime, Albin also engaged in longshoring operations atthe port in Seattle,Washington." Presently, however,itsSeattle operations have been discontinued and theproblem raised in this case is limited to the city dockatAnchorage, Alaska. In'connection with its Alaskanbusiness,Albin has maintained collective-bargainingagreements with the Operating Engineers' and with theSeafarers."The Board takes notice of a priordecision,InternationalLongshore-men's andWarehousemen'sUnion and International Longshoremen'sandWarehousemen's Local No 19 (Albin Stevedore Company andAlaskaFreightLines, Inc ),144 NLRB 1443, which related to Albin'sSeattle longshoring business and which concerned a dispute betweenthe Longshoremen and Warehousemen and the Operating Engineersover crane operation work at the port of SeattleAlbin's most recent collective-bargainingagreementwith the Operat-ing Engineers was effective from July 1, 1966, to July 1, 1969 Priorto the expiration date, and in accordance with the contract's provisions,theOperating Engineers gave notice to the Employer of its desiretomodify thisagreementThe recordindicates thatboth the Employerand the Operating Engineers consider the terms of this expired agreementof continuing force and effect until their ongoing negotiations culminatein a new collective-bargaining agreementIn addition to recognizing the Operating Engineers as the representativeof "all engineers,apprentices and mechanics employed for the purposeof operating or maintaing equipment used by the Employer in theloading or unloading of water vessels, trucks,railroad cars and othertypes of carriers," art II, Sec 2, of the 1966-69agreement alsoprovides that'The Employer recognizes that the following equipment falls withinthe jurisdiction of the Operating Engineers Union but that thejurisdiction is not limited to the equipment listed herein hoistingequipment, mobile or stationary, all tractors, pumps, power plants,(Cont.)182 NLRB No. 99 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs part of Albin \s loading and unloading services,various types of cranes located both on board shipand on the dock are used Thus, prior to 1965, theEmployer's practice under itsagreementswith the unionswas to divide the work of operating these cranes betweenthe two groups of employeesOperating engineersmanned dockside whirly cranes and longshoremen han-dled special shipboard cranesBoth types of craneswere used to maneuver conventional bulk and container-ized freight cargo " However, the large shipboard crane,mounted on rails fitted to the midsection of the vessel,was used primarily for containerized cargo stored inthe ship's center hatches Because of certain automaticdevices on this crane, its longshore operator could manipulate the crane by himself with only the aid of a longshorehatchtender who functioned to protect the safety ofshipboard personnel and cargo by guiding the craneoperator so as to avoid "blind" hazards on and belowdeckWhirly cranes, on the other hand, require a crewof variously classified longshoremen to assist operatingengineeroperators by attaching craneslinglinesto cargoand by holding loads level during movement betweenship and dockIn late 1965, Sea-Land Freight Service, Inc (theEmployer's principal customer), converted its vesselsfor haulage of only containerized cargoWith apparentregard for the possibility of changing workassignmentsin light of this development, the Operating Engineersfiled a representation petition with the Board, Case19-RC-3777, seeking generally all loading and unloadingwork performed by use of equipment, and excludingwork performed by longshoremen under theirexistingcontract with the Employer The seafarers intervenedto dispute the appropriateness of the requested unitNoting that the basic concern of both unions was ananticipated future dispute over theassignmentof craneoperation work, the Regional Director" refused to enter-tain the issue citing the Board holding that "workassign-ment disputes are not properlymattersfor considerationand resolution in a representation proceeding "TheGasService Company,140 NLRB 445, 447 Thereafter,an election was held and the Operating Engineers certified on January 20, 1966, for a unit composed ofAll engineers, apprentices, and mechanics employedby the Employer in the operationg [sic] and/ormaintenance of equipment used in the loading orunloading of water vessels, trucks, railroad cars,and other types of carriers in the Port of Anchorage,Alaska, excluding longshoremen and checkers, officeclericalemployees, professional employees,guards, and supervisors as defined in the Actsteam boilers compressorslocomotivesderricksloaders of alltypesalltypesofcranesused intheloading or unloadinghoistingor placingof anyand all buildingmaterialsoreaggregateoiland wood productsmachineryor materialsconveyedby watervessel trucks orrailways [Emphasis supplied IContainerizedcargo refers to vans or flatbeds35 feetin lengthwhich are suitable for transporting on land viarailroad cars or trailerchassis pulledby tractors"Unpublisheddecisiondated November 30 1965 determining theappropriateunit and directing an electionOn May 10, 1966, Sea-Land installed a hammerheadcrane on the Anchorage city dock This crane, alsoreferred to as "Super-Sam," is similar to the shipboardcrane except that it is capable of servicing an entirevessel from its dockside location The Seafarers immedi-ately claimed jurisdiction to operation of the hammer-head crane and, with the Employer's announced intentionof awarding jurisdiction to the Operating Engineersbecause of the Board certification, supra, a Section8(b)(4)(i) and (ii)(D) proceeding developed In its decisionissued January 18, 1967,"' the Board concluded thatlongshoremen were entitled to operate the hammerheadcraneThereafter, Sea-Land vessels at the AnchorageCity Dock were loaded and unloaded by use of theirshipboard cranes and by use of the dockside hammerhead,crane, both manned by members of the SeafarersEarly in 1969, Sea-Land modernized its vessels withthe removal of cranes aboard ship to allow room foran increased number of containerized cargo vansWhirlycranes, manned by members of the Operating Engineers,were substituted for shipside cranes in loading andunloading procedures 11 About January 28, 1969, theSeafarers began a training program for its membersin the operation of whirly cranes 12 During subsequentmonths, various rumors circulated that longshoremenwanted the job of operating whirly cranes Finally,on June 13, 1969, the Seafarers made a written demandupon Albin for jurisdiction, and advised that it "willseek such remedies as are legally available to it underthe law and its agreement with you, including financialliability to the Anchorage Longshore Unit and its mem-bers for lost wages and your failure to bargain in goodfaith, and persistent and willful violation of the agreement "13 On June 22, 1969, when members of the Operat-"'United IndustrialWorkers of NorthAmericaAnchorage LongshoreUnitAffiliatedwithSeafarers International Union of North AmericaAFL-CIOandAlbin Stevedore Company162 NLRB 100511The effect of this modernization program in terms of longshoremanemployment has been theeliminationof two men with the removalof ships cranes and the reduction of crew size aboard ship by twobecause of the method of containerization itself In addition of specificjob loss the mechanization and modernization program has resultedoverall in turning ships around faster even though they are transportinglarger numbers of vans with a consequent loss of employment hoursfor all longshoremen12The Employer rented a whirly crane from the port of Anchoragefor this purpose and the Seafarers reimbursed Albin for rental chargesand also assumed liability for the deductible in Albin s insurance policycovering crane operationThe training program itself was conductedby a representative of the whirly crane manufacturer eight longshoremenparticipated in and completed the program13Albin s current collectivebargaining agreementwith the Seafarersis effective July 1 1966 to June 30 1971 It specifies thatThe provisions of this agreement shall apply tothe handling ofcargoand itstransfer from vesselto and including shorting andpiling of cargo on the dock the transfer of cargo from vesselto railroad car van flatbed barge warehousing or vice verso[sic]when such workisperformed by longshoremenemployedby theEMPLOYERThe status quo to the scope of longshoremens workshall bemaintained [Emphasis supplied ]Sec I of this contract defines longshoremenasMenin the followingoccupations are included and considered as longshoremen for the purpose of this Agreement-i e Slingmen Holdmen Longshore WalkingBossesHatch TendersWinch Drivers Jitney Drivers Lift OperatorsBoom Men Dock Men Checkers Donkey Drivers WarehousemenFreight Handlers and/or Cranemen Bull Dozeroperators whenbull doz UNITED INDUSTRIAL WORKERS OF NORTH AMERICA635ing Engineers began preparing to unload a Sea-Landvesselwith a whirly crane, the Seafarers called a 3-to 4-hour work stoppage by longshoremen in furtheranceof its jurisdictional claim 14 Subsequently, Albin fileda charge with the Board on June 26, 1969, alleginga violation of Section 8(b)(4)(i) and (u)(D) of the ActB TheWorkinDisputeThe dispute arises from competing claims by theSeafarers and the Operating Engineers, as bargainingrepresentatives from Albin's employees, to the operationof whirly cranes at the Anchorage city dock in AlaskaThere are four whirly cranes on the Anchorage citydock, installed around 1962 when construction of thedock was completed The whirly crane has a movableboom and rotates through 360 degress on its base Itdoes exactly the same job as the hammerhead crane,except that it performs about half as fastAlthoughoperation of the hammerhead crane is fairly easy becauseof its limited rotation swing and fixed boom, the moredifficult operation of the whirly crane is considerablysimplified by a luffing device which automatically levelseach load when the boom moves up and down Generally,whirly cranes perform a greater variety of tasks aroundthe dock and, while operating engineers have run thesecranes up to the present time, increasing use is currentlybeing made of them for new methods of cargo handlingin connection with ships calling at the port It is thisloading and unloading aspect of their work which isnow being sought by longshoremenC TheContentionsof theParties1The Employer (Charging Party) Albin prefers thatthe work in question be assigned to operating engineersItsposition rests on the Board's certification whichAlbin interprets as requiring this assignment, and alsobecause of its contract with the Operating EngineersMoreover, Albin points out that past practice has alwaysbeen to have operating engineers run whirly cranesand that there is a greater supply of competent andexperienced operatingengineeroperators available2The Seafarers Overall, the Seafarers contend that,inasmuch as whirly cranes are now being used to performtraditional longshore work as a result of mechanizationand modernization in the shipping industry, and havein fact replaced shipboard cranes which were operatedby longshoremen, it is entitled to the work assignmentFurthermore, there are provisions in its contract withthe Employer clearly governing and requiringassign-ment Finally, while there is no area practice significantfor either of the contending labor organizations wheners orcranes are used aboardship[Emphasis supplied 1'"Specifically it appears from the record that for a number ofyears two particular operating engineers have done most of the Employer s whirly crane jobs Longshoremen were prepared to allow thesetwo individuals to continue working the cranes without protest butthey were not willing to permit the Employer to train replacementsfor them It was the fact that a new operating engineer started tounload cargo on June 22 with a whirly crane which precipitated theevents in questionthese cranes are used for loading and unloading purposes,longshoremen possess the requisite operating skills andfactors of industry practice, economy, and safety alsosupport its position3The OperatingEngineersInitially, the OperatingEngineers argues that the statutory requisites necessaryfor a 10(k) hearing have not been met because a workstoppage did not occur and, in any event, if therewas one it was of momentary importance and not directedby the Seafarers for the purpose of securing a workassignment as would be unlawful under Section 8(b)(4)(D)of the Act On the merits, the Operating Engineersargues that both its certification and current contract,as extended, dictate that whirly crane operation remainassigned to operatingengineersAdditionally, theEmployer's preference and past practice shoud be hon-ored, and such considerations as competence and effici-ency of operation weigh in its favorD Applicability of theStatuteBefore the Board proceeds with a determination ofdispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violatedNotwithstanding the Operating Engineers contentionthat a wgrk stoppage, directed by the Seafarers, didnot take place on June 22, 1969, we find that as hereina-bove set forth, the record evidence supports the findingof reasonable causeAfter rumors that longshoremenfelt entitled to operate whirly cranes and the Seafarerswritten demand for the work, matters came to a headon June 22 when a new operating engineer began totrain for the job The work stoppage immediately calledby the Seafarers was for the purpose of inducing theEmployer to assign the disputed work to its longshoremembers rather than to operating engineersAccordingly, we conclude that on the basis of theentire record, there is reasonable cause to believe aviolation of Section 8(b)(4)(D) has occurred, and thatthe dispute is properly before the Board for determina-tion under Section 10(k) of the ActEMerits ofthe DisputeIn theCBSca§e,i' the Supreme Court charged theBoard with the "responsibility and duty to decide whichof two or more employee groups claiming the rightto perform certain work tasks is right and then specifically to award such tasks in accordance with its decision "Pursuant to the mandate, the Board in the J AJonescase", stated that it would thenceforth determine theproperassignmentof disputed work only after takinginto account and balancing all relevant factorsThefollowing factors are asserted in support of the claimsof the parties herein'N L R B v Radio & Telesision BroadcastEngineersUnionLocal1212InternationalBrotherhood of ElectricalWorkersAFL-CIO(ColumbiaBroadcastingS) stem) 364 U S 573 586"InternationalAssociationofMachinistsLodge No 1743 AFL-CIO(JA Jones Construction Compan))135 NLRB 1402 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Certification and collective-bargaining agreements2.Company and industry practicesBoth the Employer and Operating Engineers rely,in part, on the Regional Director's January 1966 certifica-tion of the Operating Engineers as the exclusive repre-sentative of certain named categories, of employeesengaged,interalia, in operating equipment used in load-ing and unloading water vessels as the basis for theirposition in this dispute.We note that there is otherlanguage in the certification excluding longshoremenfrom the unit, and the Seafarers collective-bargainingagreement with the Employer (in effect during January1966, with thesame languageused in the parties' July1966 to June 1971 contract applicable herein) coversemployees engaged in handling and 'transferring cargobetween water vessels and the dock. Moreover, theRegional Director,in determining the appropriate operat-ing engineers unit,specifically noted that crane operationwork in the course of loading and unloading ships wasa subject of contention between the two unions andthat no jurisdictional award of this work was beingmade bymeans of the representation proceedings.Subsequently, in July 1966, even though the OperatingEngineers signed an agreement with the Employer whichostensibly conferred all crane loading and unloadingwork on its members, predicated on their interpretationof the certification, the Employer, at thesame time,continued in effect until 1971 its contract with the Seafar-ers which remained applicable to all general stevedoringwork. It was this situation which confronted the Boardin January 1967, relative to the hammerhead crane ontheAnchorage City dock, and the Board concludedthat neither the Operating Engineers certification northe parties'agreements, with their conflicting provisions,was controlling(supra,fn. 11 at 1010).In the presentsituation, involving whirly cranes, nothing has changedin this regard" and we again find that these documentsare not controlling." The Operating Engineers contend herein that the Board, in thehammerhead crane case,erroneously overlooked a provision in theSeafarers contract defining longshoremen as men in the occupationof "cranemen operators when cranes are used aboard ship " Therefore,itargues,the longshore agreement does preclude the award of docksidecrane operation work to longshoremen,albeit the hammerhead cranein the prior case or whirly cranes in this caseWhile it is true that the Seafarers contract does contain a provisionto this effect,the contract also contains a statement that, "the statusquo to the scope of longshoremen'swork shall be maintained"(supra,fn 14), and a provision(Sec 21)recognizing the need to study mechaniza-tion and modernization in the stevedoring industry generallyThesestatements represent the thrust of the issues presented to the Boardin both dockside crane cases, and also in the general crane operationcasewhich developed out of Albin's Seattle operations(supra, fn7)Prior to 1966, only ships' cranes operated by longshoremen wereused in any significant way for traditional stevedoring purposes attheAnchorage dock After that date, changes in shipping methodshave resulted in the substitution of machines for manual longshorework in a way that the Board has likened to "the establishment ofan entirely new operation"(supra,fn II at 1010) Since the decisionawarding hammerhead crane work to longshoremen on this basis wasonly issued in 1967, it is obvious that the still current 1966-71 longshoreagreement cannot now be expected to reflect a new definition of long-shoremen occupations relative to crane operatorsAlthough Albin has' consistently divided the workof operating cranes used in its Alaskan stevedore busi-ness between two groups of employees in terms ofthe location of cranes on board ship or on the dock,the evidence-shows that, however valid this distinctionmay have been, with the increased use of containerizedcargo for shipping purposes and, moreover, with theelimination of ships' cranes altogether, this dichotomyno longer serves to delineate traditional longshore workfrom other kinds of port jobs also requiring the useof cranes. The trend in the maritime industry for thepast decade has steadily been toward the replacementof manual labor by mechanized equipment. This realitywas recognized early by parties concerned with shippingon the West Coast of the United States and it culminatedin 1961 with the West Coast Longshore Agreementexecuted by the Pacific Maritime Association (of whichAlbin, was a member) and various craft unions. Theprimary aim of that agreement,was to lighten the impactof unemployment upon longshoremen due to mechaniza-tion, and thereby promote industrial peace in this areaofAmerican industry. The Board has recognized thesoundness of this objective,'" and indeed relied uponitas a factor favoring longshoremen in the hammerheadcrane case(supra,fn. 11 or 1011) even though thatdispute also involved the Seafarers, which is not asignatory to theagreement,and the Alaskan port, whichis not covered by theagreement.We see no reason to deviate from implementationof the above policy in this case, for clearly the disputedwork is in the broadest sense longshore work as itinvolves the loading and discharging of cargo from ves-sels.Furthermore, the record discloses that in Seattle,as well as in other ports, longshoremen are employedto operate whirly cranes for cargo handling purposes.In view of such considerations, we find that industrypractice favors the longshoremen.3.Relative skills, economy, and efficiency of operationsThe factor of relativeskill in operatingwhirly cranesseems, at the outset, to favor operating engineers sincethis is a type of crane which they have worked sincethe beginning of Albin's stevedore operations in Alaska.Their advantege, however, is tempered by the recordevidence that most of the Employer's whirly crane workon the dock has in fact been performed by only twospecific operating engineers.Apart fromthese particularindividuals,itappears that all other operating engineersassigned to the job possess relatively little experiencein actually manipulating whirly cranes for cargo handlingpurposes. On the other hand, longshoremen have beenin the process of training to run these cranes and there" SeeInternational Longshoremen's and Warehousemen'sUnion andInternationalLongshoremen's and Warehousemen'sUnion,Local No.19 (American Mail Line, Ltd and Mobile CraneCompany), 144 NLRB1432,Albin StevedoreCompany and AlaskaFreightLines,Inc ,supra,fn7, International Longshoremen'sandWarehousemen'sUnion anditsLocal Union No 10 (Howard Terminal),147 NLRB 359 UNITED INDUSTRIAL WORKERS OF NORTH AMERICAare presently eight longshoremen qualified to do soIt appears, also, that during several recent emergencysituations these longshore operators were called uponto work the cranesIn terms of economy and efficiency of operations,not only are longshoremen more readily available onthe dock than operating engineers in emergencies, butlongshoremen also interchange between the positionsof whirly crane operator and hatchtender This eliminatesthe need for a relief operator, and it also means thatthe longshore operator performs with a high degreeof safety and efficiency because he switches off thejob at regular intervals and in the process gains fromfamiliaritywith physical conditions aboard shipAsregards operating engineers, their crane operators workwith an oiler as helper, and neither interchanges withthe hatchtenderBalancing all of the foregoing considerations, we findthat, while both groups of employees possess the neces-sary skills to perform the disputed work, the factorsof economy and efficiency of operations favor the Seafarers claim to the work4Gain or loss of employmentWhereas membership in the operating engineers localinvolved in this dispute totals several thousands ofemployees, membership in the longshoremen's local isless than 100Moreover, by far the largest numberof employment opportunities open to operating engineersin the Alaskanareais in the building and constructionindustry, for longshoremen, employment opportunitiesare limited to the Alaskan shipping industry Placedin this context, the loss of two longshore crane operatorsdue to the removal of ships' cranes and the reductionof crew size aboard ship by two men because of contain-erized shipping methods must be viewed as a significantemployment loss In addition, the ability of longshoremen637to accomplish increased cargo handling faster with theaid of modern methods and machinery and, thereby,actually reducing overall longshore employment hourscannot be ignored Thus,we conclude that a findingherein that operating engineers are entitledtowhinycrane operationwork wouldbring about a significantloss of employment opportunities for longshoremen ascontrastedwith aminimal gain for operating engineersConclusionsUpon the entire record in this case and the foregoingconsideration of all relevant factors, we conclude thatlongshoremen represented by the Seafarers are entitledto the work in question, and we shall determine thedispute in their favorWe do not, however, awardthe work to the Seafarers or its members In makingthe determination, we particularly rely upon the factorsof industry practice, economy, efficiency of operations,and employment opportunities Overall, we are persuad-ed by the realities of mechanization and modernizationwithin the maritime industry that assignments of steve-doring work to longshoremen will be of longrun benefitto the industry as a wholeDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Rela-tions Act, as amended,and upon the basis of the forego-ing findings and the entire record in this proceeding,the NationalLaborRelations Board hereby makes thefollowing determination of the disputeLongshoremen employed by Albin Stevedore Compa-ny, Anchorage,Alaska, who are currently representedby UnitedIndustrialWorkers of North America, Anchor-age Longshore Unit,affiliatedwith Seafarers'Interna-tionalUnion of North America,AFL-CIO,are entitledto operate whirly cranes located on the city dock ofthe port of Anchorage,Alaska,in the loading and unload-ing of water vessels